Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Storage unit” and “processing unit”  in claim 17.
“pathology analysis device” in claim 17 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11-15     rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 11  recites the limitation "first note" in line 4 and “second note” in line 7.  There is insufficient antecedent basis for these limitations in the claim. For purpose of examination the examiner assumes “first note” and  “second note” were intended to read first node and second node respectively. 

Claim 12-15 depend from claim 11.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11-16  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 


Regarding claim 11 

The claim recites “recording graphic data therein, comprising: a first node corresponding to a first histological feature of a tissue slide image, first feature information of the first histological feature embedded in the first node; a second node corresponding to a second histological feature different from the first histological feature of the tissue slide image, second feature information of the second histological feature embedded in the second node; and a first edge defined by a relationship between the first histological feature and the second histological feature, third feature information about the relationship between the first histological feature and the second histological feature embedded in the first edge, and configured to interconnect the first node and the second node”

The limitation of recoding data comprising a first node a second node and a first edge, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pencil and paper but for the recitation of generic computer components. 

That is, other than reciting “A non-transitory computer-readable recording medium for recording,” nothing in the claim element precludes the recoding  from practically being performed in the mind or via pencil and paper. For example, but for the “non-transitory computer-readable recording” language, “recoding” in the context of this claim encompasses the mental process of remembering or learning the information in  the first node, the second node and the edge of the claim . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –A non-transitory computer-readable recording medium for recording. 

The computer readable medium  is recited at a high-level of generality (i.e., as a generic medium  performing a generic computer function of recoding data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer readable medium to record the data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 12 the examiner notes that claim 12 merely further defines data the data of claim 1  which could be recorded by mentally or by pencil and paper.

That is, other than reciting “A non-transitory computer-readable recording medium for recording,” nothing in the claim element precludes the recoding  from practically being performed in the mind or via pencil and paper. For example, but for the “non-transitory computer-readable recording” language, “recoding” in the context of this claim encompasses the mental process of remembering or learning the information in  the first node, the second node and the edge of the claim . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –A non-transitory computer-readable recording medium for recording. 

The computer readable medium  is recited at a high-level of generality (i.e., as a generic medium  performing a generic computer function of recoding data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer readable medium to record the data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 13 the examiner notes that claim 12 merely further defines data the data of claim 1  which could be recorded by mentally or by pencil and paper.
That is, other than reciting “A non-transitory computer-readable recording medium for recording,” nothing in the claim element precludes the recoding  from practically being performed in the mind or via pencil and paper. For example, but for the “non-transitory computer-readable recording” language, “recoding” in the context of this claim encompasses the mental process of remembering or learning the information in  the first node, the second node and the edge of the claim . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –A non-transitory computer-readable recording medium for recording. 

The computer readable medium  is recited at a high-level of generality (i.e., as a generic medium  performing a generic computer function of recoding data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer readable medium to record the data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 14 the examiner notes that claim 12 merely further defines data the data of claim 1  which could be recorded by mentally or by pencil and paper.

That is, other than reciting “A non-transitory computer-readable recording medium for recording,” nothing in the claim element precludes the recoding  from practically being performed in the mind or via pencil and paper. For example, but for the “non-transitory computer-readable recording” language, “recoding” in the context of this claim encompasses the mental process of remembering or learning the information in  the first node, the second node and the edge of the claim . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –A non-transitory computer-readable recording medium for recording. 

The computer readable medium  is recited at a high-level of generality (i.e., as a generic medium  performing a generic computer function of recoding data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer readable medium to record the data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 15 the examiner notes that claim 12 merely further defines data the data of claim 1  which could be recorded by mentally or by pencil and paper.

That is, other than reciting “A non-transitory computer-readable recording medium for recording,” nothing in the claim element precludes the recoding  from practically being performed in the mind or via pencil and paper. For example, but for the “non-transitory computer-readable recording” language, “recoding” in the context of this claim encompasses the mental process of remembering or learning the information in  the first node, the second node and the edge of the claim . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –A non-transitory computer-readable recording medium for recording. 

The computer readable medium  is recited at a high-level of generality (i.e., as a generic medium  performing a generic computer function of recoding data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer readable medium to record the data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-4 16-18  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 11 13 and 14   of U.S. Patent No. 11,100,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent reach all of the features of claims 1-4.


Re claim 1 Claim 1 of the patent discloses 

An image analysis method comprising: extracting training graphic data that includes at least one first node corresponding to a plurality of histological features of a training tissue slide image, and at least one first edge defined by a relationship between the histological features of the training tissue slide image (see “extracting training raw graphic data…” step ); 

determining a parameter of a readout function by training a graph neural network (GNN) using the training graphic data and training output data corresponding to the training graphic data(see “determing a parameter of a readout…” step ); 
extracting inference graphic data that includes at least one second node corresponding to a plurality of histological features of an inference tissue slide image, and at least one second edge decided by a relationship between the histological features of the inference tissue slide image (see “extracting inference graphic data” step); 

and deriving inference output data by the readout function after inputting the inference graphic data to the GNN (see “deriving inference output…” step ).


Re claim 2-4 the additional feature of claims 2-4 are taught by claims 2-4 of the patent. 


Re claim  16 Claim 11 of the patent discloses 

 A non-transitory computer-readable recording medium storing computer-executable instructions, the computer-executable instructions configured to cause a computing device having at least one processor and at least one memory to perform an image analysis method comprising (see preamble ):

 extracting training graphic data that includes at least one first node corresponding to a plurality of histological features of a training tissue slide image, and at least one first edge defined by a relationship between the histological features of the training tissue slide image (see extracting training raw graphic data step); 

determining a parameter of a readout function and a parameter of an update function by training a graph neural network (GNN) using the training graphic data and training output data corresponding to the training graphic data (see determine a parameter step);

 extracting inference graphic data that includes at least one second node corresponding to a plurality of histological features of an inference tissue slide image, and at least one second edge defined by a relationship between the histological features of the inference tissue slide image (see extracting inference raw data step); 
updating feature information of the second node using the update function (see updating feature information step ); 
and deriving inference output data by the readout function after inputting the inference graphic data to the GNN (see deriving inference output step). 

Re claim 17 Claim 13 discloses 

An image analysis system comprising: 

a storage unit configured to store a computer program therein (see storage unit element); 

and a processing unit configured to execute the computer program, wherein the computer program includes instructions to cause the processing unit to (see processing unit element ):

 generate training graphic data that includes at least one first node corresponding to a plurality of histological features of a training tissue slide image, and at least one first edge defined by a relationship between the histological features of the training tissue slide image (see generating training raw graphic data element ),

 determine a parameter of a readout function and a parameter of an update function by training a graph neural network (GNN) using the training graphic data and training output data corresponding to the training graphic data (determine a parameter element ), 

generate inference graphic data that includes at least one second node corresponding to a plurality of histological features of an inference tissue slide image, and at least one second edge defined by a relationship between the histological features of the inference tissue slide image (see extract inference raw graphic element), 
update feature information of the second node using the update function, (see update feature information element)

 and derive inference output data by the readout function after inputting the inference graphic data to the GNN (see derive inference output element ).

Re claim 18 the additional elements of claim 18 are taught by claim 14. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 10-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “CGC-Net: Cell Graph Convolutional Network for Grading of Colorectal Cancer Histology Images” Yanning Zhou, S. Graham, +3 authors N. Rajpoot Published 3 September 2019 Computer Science 2019 IEEE/CVF International Conference on Computer Vision Workshop (ICCVW) 

Re claim 1  Zhou discloses:

An image analysis method comprising: 
extracting training graphic data that includes at least one first node corresponding to a plurality of histological features of a training tissue slide image, and at least one first edge defined by a relationship between the histological (see title note that the method operates on histology images) features of the training tissue slide image (see section 3.2 graph construction node the graphs are constructed by finding nodes node features and graph edges ) (see section 3.4 and 4.1 note that Graph  neural network neural network is  trained prior to use validation using constructed cell graphs  ); 


determining a parameter of a readout function by training a graph neural network (GNN) using the training graphic data and training output data corresponding to the training graphic data(see section 3.3. note that the CGCnet takes constructed cell graph and performs cancer grading  see section 3.4 note that Graph  neural network neural network is  trained prior to use using constructed cell graphs  to detect normal low grade and high grade  outputs ); 

extracting inference graphic data that includes at least one second node corresponding to a plurality of histological features of an inference tissue slide image, and at least one second edge decided by a relationship between the histological features of the inference tissue slide image (see section 3.2 graph construction node the graphs are constructed by finding nodes node features and graph edges  see also section 4.1 note that some of the images are used for training and some are used for validation i.e. inference)); 

and deriving inference output data by the readout function after inputting the inference graphic data to the GNN(see section 3.3. note that the CGCnet takes constructed cell graph and performs cancer grading.)

Re claim 2 Zhou further discloses wherein: the first node is configured such that first feature information of the histological features of the training tissue slide image is embedded therein (see section 3.1 note that each graph is constructed with a set o nodes V emended with features xi); the first edge is configured such that second feature information about a relationship between the histological features of the training tissue slide image is embedded therein (see section 3.2 graph edge configuration In the cell graph, we define an edge as the potential interaction between two nuclei. We hypothesise that the cells with a smaller Euclidean distance are more likely to interact. To this end, we assign an edge between two nuclei if they are within a fixed distance from each other); the second node is configured such that third feature information of the histological features of the inference tissue slide image is embedded therein (see section 3.1 note that each graph is constructed with a set of nodes V emedded with figures xi); and the second edge is configured such that fourth feature information of the histological features of the training tissue slide image is embedded therein (see section 3.2 graph edge configuration In the cell graph, we define an edge as the potential interaction between two nuclei. We hypothesise that the cells with a smaller Euclidean distance are more likely to interact. To this end, we assign an edge between two nuclei if they are within a fixed distance from each other);

Re claim 3 Zhou further discloses wherein the determining includes: determining a parameter of the readout function using the first feature information of the first node.(see section 4.1 note that GNN out is trained using  the information from the constructed graphs ) .


Re claim 7 Zhou further discloses wherein the training output data comprises a discrete value (see section 4.1 note that images are divided into three discrete values  normal low and high grade).

Re claim 10 Zhou further discloses  wherein: the first feature information includes at least one of class information, tissue information, position information, and shape information of the histological features of the training tissue slide image (see section 3.2 “Here, we chose to keep the raw descriptors rather than the predicted categories because we assume that they
may be more informative for predicting the grade of cancer. In addition, we incorporate the centroid coordinates and therefore in total use seventeen nuclear descriptors: mean
nuclei intensity; average fore-/background difference; standard deviation of nuclei intensity; skewness of nuclei intensity; mean entropy of nuclei intensity;” note the coordinates of the centroid is used see also section 4.1 note the neural network is trained on constructed cell graphs ); the second feature information includes information about at least one of distance and similarity between the histological features of the training tissue slide image (see section 3.2 graph edge configuration  see also section 4.1 note the neural network is trained on constructed cell graphs node edges are assigned according to distance ); and the third feature information includes at least one of class information, tissue information, position information, and shape information of the histological features of the inference tissue slide image (see section 3.2 “Here, we chose to keep the raw descriptors rather than the predicted categories because we assume that they
may be more informative for predicting the grade of cancer. In addition, we incorporate the centroid coordinates and therefore in total use seventeen nuclear descriptors: mean
nuclei intensity; average fore-/background difference; standard deviation of nuclei intensity; skewness of nuclei intensity; mean entropy of nuclei intensity;” note the coordinates of the centroid is used).

Re claim 11 Zhou discloses non-transitory computer-readable recording medium for recording graphic data therein, comprising: 

a first node corresponding to a first histological feature of a tissue slide image (see title), first feature information of the first histological feature embedded in the first note (see section 3.1 note that each graph is constructed with a set of nodes V emended with features xi); 

a second node corresponding to a second histological feature different from the first histological feature of the tissue slide image, second feature information of the second histological feature embedded in the second note (see section 3.1 note that each graph is constructed with a set of nodes V emended with features xi); 

and a first edge defined by a relationship between the first histological feature and the second histological feature, third feature information about the relationship between the first histological feature and the second histological feature embedded in the first edge, and configured to interconnect the first node and the second node (see section 3.2 graph edge configuration In the cell graph, we define an edge as the potential interaction between two nuclei. We hypothesise that the cells with a smaller Euclidean distance are more likely to interact. To this end, we assign an edge between two nuclei if they are within a fixed distance from each other) note that the edges are between nodes and represent distance information);

Re claim 12 Zhou discloses wherein: the first feature information includes at least one of class information, tissue information, position information, or shape information of the first histological feature; and the second feature information includes at least one of class information, tissue information, position information, or shape information of the second histological feature (see section 3.2 “Here, we chose to keep the raw descriptors rather than the predicted categories because we assume that they may be more informative for predicting the grade of cancer. In addition, we incorporate the centroid coordinates and therefore in total use seventeen nuclear descriptors: mean nuclei intensity; average fore-/background difference; standard deviation of nuclei intensity; skewness of nuclei intensity; mean entropy of nuclei intensity;” note the coordinates of the centroid is used for each node).

Re claim 13 Zhou discloses wherein the third feature information includes information about at least one of a distance or similarity between the first histological feature and the second histological feature (see section 3.2 graph edge configuration In the cell graph, we define an edge as the potential interaction between two nuclei. We hypothesise that the cells with a smaller Euclidean distance are more likely to interact. To this end, we assign an edge between two nuclei if they are within a fixed distance from each other” note that the edges are between nodes and represent distance information).

Re claim 14 Zhou discloses wherein the distance between the first histological feature and the second histological feature is shorter than a threshold distance (see section 3.2 graph edge configuration In the cell graph, we define an edge as the potential interaction between two nuclei. We hypothesize that the cells with a smaller Euclidean distance are more likely to interact. To this end, we assign an edge between two nuclei if they are within a fixed distance from each other” note that the edges are between nodes and represent distance information below a fixed amount).

Re claim 15 Zhou discloses further comprising: a third node corresponding to a third histological feature different from the first and second histological features of the tissue slide image, fourth feature information of the third histological feature embedded in the third node(see section 3.1 note that each graph is constructed with a set of nodes V emended with features xi see also figure 2 note that ta many nodes are determined  and connected with edges );; 

a second edge defined by a relationship between the first histological feature and the third histological feature, fifth feature information about the relationship between the first histological feature and the third histological feature embedded in the second edge, the second edge configured to interconnect the first node and the third node (see section 3.2 graph edge configuration In the cell graph, we define an edge as the potential interaction between two nuclei. We hypothesise that the cells with a smaller Euclidean distance are more likely to interact. To this end, we assign an edge between two nuclei if they are within a fixed distance from each other” note that the edges are between nodes and represent distance information)  xi see also figure 2 note that ta many nodes are determined  and connected with edges).; 

a third edge defined by a relationship between the second histological feature and the third histological feature, sixth feature information about the relationship between the second histological feature and the third histological feature embedded in the third edge, the third edge configured to interconnect the second node and the third node(see section 3.2 graph edge configuration In the cell graph, we define an edge as the potential interaction between two nuclei. We hypothesise that the cells with a smaller Euclidean distance are more likely to interact. To this end, we assign an edge between two nuclei if they are within a fixed distance from each other” note that the edges are between nodes and represent distance information)  xi see also figure 2 note that ta many nodes are determined  and connected with edges).
.




Allowable Subject Matter
Claims 4-6, 8, 9 16 and 17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 -18 are allowed. Regarding claim 16 The prior art of record does not discloses determining a parameter of a readout function and a parameter of an update function by training a graph neural network (GNN) using the training graphic data and training output data corresponding to the training graphic data. updating feature information of the second node using the update function. Claim 17 requires similar features and claim 18 depend from claim 17 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669